Citation Nr: 0007756	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1994, for the grant of service connection for postoperative 
hysterectomy for endometriosis and pelvic adhesions.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from November 1984 to 
November 1988.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an April 1995 rating action in 
which service connection was granted for postoperative 
hysterectomy, evaluated as 30 percent disabling, effective 
from August 1994.  A notice of disagreement with the respect 
to the effective date assigned for the award of service 
connection was received in May 1995, and a statement of the 
case was issued in January 1996.  The veteran's appeal in 
this regard was perfected upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals) dated in 
January 1996.  A hearing at which the veteran testified was 
conducted at the RO in April 1996, and a supplemental 
statement of the case was issued in April 1996.  Thereafter, 
the case was forwarded to the Board in Washington, DC.  

In May 1997, the Board issued a decision in which the 
veteran's appeal for an earlier effective date for the award 
of service connection for her postoperative hysterectomy was 
denied.  The veteran appealed the Board's decision to the 
United States Court of Veterans Appeals, (redesignated as the 
United States Court of Appeals for Veterans Claims in March 
1999) and, in August 1999, the Court issued a Memorandum 
Decision, reversing the Board with respect to that matter.  
The Court remanded the case to the Board for further 
proceedings consistent with the Memorandum Decision.  The 
matter was subsequently forwarded to the undersigned for 
review and disposition.  

In addition to the foregoing, it in its May 1997 decision, 
the Board also addressed the issue of entitlement to an 
effective date earlier than in August 1994, for irritable 
bowel syndrome with gastroesophageal reflux disease.  The 
Board denied that aspect of the veteran's appeal as well, 
which she also appealed to the Court.  The Board's decision 
in this regard, however, was affirmed by the Court, and, 
therefore, no further consideration of that matter is 
necessary.  

The Board also observes that, while this case was under 
consideration by the Court, the veteran submitted additional 
claims for benefits to the RO.  These included a request for 
an increased rating for irritable bowel syndrome, service 
connection for a neck disability, service connection for left 
shoulder and left arm disabilities, an attempt to reopen a 
claim for service connection for bilateral ankle 
disabilities, service connection for the residuals of an 
incisional hernia, service connection for sinusitis, service 
connection for the removal of the veteran's ovaries, and 
service connection for endometriosis.  

In an August 1999 rating action, the RO granted service 
connection for pelvic pain secondary to surgical adhesion and 
endometriosis, and denied an increased rating for irritable 
bowel syndrome; denied service connection for a neck 
disability; denied service connection for a left shoulder and 
left arm disability; and denied the attempt to reopen service 
connection for bilateral ankle disabilities.  A decision 
regarding service connection for the removal of the veteran's 
ovaries was deferred, and it does not appear that any 
dispositive action was taken with respect to the claims for 
service connection for sinusitis and the residuals of an 
incisional hernia.  

In October 1999, the RO apparently received a letter from the 
veteran's representative, in which he expressed his 
disagreement with the effective date established for service 
connection for pelvic pain secondary to surgical adhesion and 
endometriosis, the rating assigned for irritable bowel 
syndrome, and the decisions to deny service connection for a 
neck disability, a left shoulder and arm disability, and the 
attempt to reopen the claim for service connection for 
bilateral ankle disabilities.  It was also requested that the 
RO address the claims concerning service connection for 
sinusitis, and service connection for the removal of the 
veteran's ovaries, and that service connection be established 
for cystitis.  

It does not appear, from the current record, that the RO has 
had an opportunity to address the matters raised in the 
October 1999 letter received from the veteran's 
representative.  The present decision is being issued to 
effectuate a grant of benefits in the wake of the August 1999 
vacation and remand, by the Court, of the Board's May 1997 
decision on the issue of earlier effective date for the 
postoperative hysterectomy.  We mention those additional 
matters now, to ensure that they will be appropriately 
addressed at the RO, when the claims file is eventually 
returned to that location.   

Finally, we note that, in February 2000, the veteran's 
attorney submitted additional medical records directly to the 
Board, and requested "that these items be treated as 
evidence and used in the determination of my client's claim 
for Disability and/or Unemployability."  The records 
submitted all appear to have been generated subsequent to the 
issuance of the Board's May 1997 decision, and none of them 
relates to the issue of an effective date earlier than August 
30, 1994, for the grant of service connection for 
postoperative hysterectomy for endometriosis and pelvic 
adhesions.  Accordingly, the recently submitted records are 
being associated with the claims file for appropriate review 
by the RO in the context of the veteran's other claims.


FINDINGS OF FACT

1.  The veteran had active military service from November 6, 
1984, to November 5, 1988.  

2.  The veteran's original application for service connection 
for a gynecological disability was submitted in November 
1988, and remained pending until April 1995, when the RO 
established service connection for postoperative hysterectomy 
for endometriosis and pelvic adhesions.   


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
November 6, 1988, for postoperative hysterectomy for 
endometriosis and pelvic adhesions, have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that the veteran 
had active military service from November 6, 1984, to 
November 5, 1988.  On November 9, 1988, the Baltimore, 
Maryland RO, received an application for VA benefits from the 
veteran.  Among the disabilities for which service connection 
was sought was a claim based upon the residuals of a 
laparoscopy.  In February 1989, that claim was denied after 
attempts to schedule the veteran for examination failed.

In August 1994, the veteran submitted another application for 
benefits related to a gynecological disorder.  Thereafter, 
the RO scheduled the veteran for an examination for VA 
purposes.  The veteran reported for the examination, and it 
revealed that the veteran was status post hysterectomy for 
endometriosis and pelvic adhesions.  Subsequently, the RO 
reviewed the veteran's service medical records, which showed 
treatment for various gynecological complaints.  These 
included a ruptured ovarian cyst, an ovary adherent to the 
sidewall, and bilateral salpingitis.  Since the postservice 
records also showed gynecological complaints, which 
eventually led to a hysterectomy, service connection was 
granted for postoperative hysterectomy for endometriosis and 
pelvic adhesions, which was evaluated as 30 percent 
disabling.  The RO assigned a date in August 1994, as the 
date from which its decision became effective.  


The veteran subsequently perfected an appeal with respect to 
the effective date assigned for service connection for her 
gynecological disorder, and the issue was forwarded to the 
Board.  In May 1997, the Board determined that the veteran 
had abandoned her 1988 claim, and that an effective date for 
service connection for a gynecological disability was not 
warranted earlier than in August 1994, when the veteran 
reopened her claim.  

The veteran appealed the Board's decision to the Court, and, 
in its August 1999 decision, the Court reversed the Board as 
to this issue, holding that the veteran's November 1988 
claim, which it characterized as one related to a 
gynecological disability, had remained pending at the time of 
her second application for benefits, received in August 1994.  
The Court then remanded the case to the Board for a 
determination of the appropriate effective date, based upon 
the veteran's November 1988 claim.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (1998; see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

The foregoing record reflects the onset of gynecological 
complaints in service, that included a ruptured ovarian cyst, 
pelvic area adhesions, and bilateral salpingitis.  Similar 
complaints are noted in the veteran's postservice records, 
and she eventually underwent a hysterectomy in 1993, for 
which service connection was established in an April 1995 
rating action.  Since it has been determined that the 
veteran's claim for service connection for a gynecological 
disability has remained pending since its submission in 
November 1988, under the criteria set forth above, service 
connection for that disability may be made effective from 
that time.  Moreover, since that claim was submitted within 
one year after the veteran's separation from service, the 
earliest date from which service connection may be 
established, under the law, is the day following the 
veteran's separation from service.

In view of the foregoing, service connection for the 
veteran's gynecological disability, for which she ultimately 
underwent a hysterectomy, is established effective from 
November 6, 1988.  



ORDER

An effective date of November 6, 1988, for service connection 
for postoperative hysterectomy for endometriosis and pelvic 
adhesions, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

